Curia, per
Johnson, J.
We are very clearly of opinion that the evidence offered ought to have been admitted. The objection to the evidence concedes, of course, every inference that may be drawn from it. For example, that the defendant or her intestate became possessed of the note fraudulently, and that the money was due to the payee; or that she had no interest in it, and sued only for the benefit of the payee; and thus enable the defendant to avail himself of any defence he might have had against the payee; or that the payee had lost the note ; and that would have been a good defence, unless the plaintiff had shewn that she came by it bona fide. Grant vs. Vaughan, 3 Bur. 1523. Motion granted.
O’Neall and Harper, JJ. concurred.
Note. In O’Brien vs. Sauls, 2 Rich. 332, it was held that the payee of a note payable to hearer, may sue in the name of a person having no interest in the note. R.